UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-4423


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

UBALDO SANDOVAL,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cr-00044-RJC-1)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Rafael Rodríguez, Miami, Florida,           for Appellant. Amy
Elizabeth Ray, Assistant United States         Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ubaldo Sandoval pleaded guilty, pursuant to a written

plea agreement, to conspiracy to commit money laundering, in

violation of 18 U.S.C. § 1956(h) (2006).             Sandoval was sentenced

to 228 months of imprisonment, a variance sentence below the

advisory Sentencing Guidelines range.             Appellate counsel filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), in

which he asserts there are no meritorious issues for appeal but

raises the adequacy of the Fed. R. Crim. P. 11 hearing and

whether    the   sentence    was    reasonable.      Finding      no    error,   we

affirm.

            Initially,      counsel     questions    whether      the    district

court complied with the requirements of Rule 11 but concludes

there was no error by the court.              As Sandoval did not seek to

withdraw   his   guilty     plea   in   the   district    court   or    otherwise

preserve any alleged Rule 11 error by timely objection, review

by the court is for plain error.                 United States v. Dominguez

Benitez, 542 U.S. 74, 76 (2004); United States v. Martinez, 277

F.3d 517, 524-25 (4th Cir. 2002).             To establish plain error, the

defendant must show that an error occurred, that the error was

plain,     and    that      the     error      affected     his        substantial

rights.    United    States        v.   Olano,     507    U.S.    725,     732-34

(1993); United States v. Massenburg, 564 F.3d 337, 342-43 (4th

Cir. 2009) (stating that defendant bears burden of establishing

                                        2
each of the plain error requirements).                            We have reviewed the

record     and      conclude        that     the       district       court       committed       no

reversible error in conducting the Rule 11 hearing.

              Although      he       offers       no     specific       claims          of     error,

counsel       also       questions          whether        Sandoval’s             sentence        is

procedurally and substantively reasonable.                            This court reviews a

sentence         under         a      deferential           abuse            of         discretion

standard.        Gall v. United States, 552 U.S. 38, 51 (2007).                                  The

first step in this review requires the court to inspect the

sentence      for      procedural         reasonableness         by    ensuring          that    the

district court committed no significant procedural errors, such

as   improperly         calculating         the       Guidelines       range,       failing       to

consider the 18 U.S.C. § 3553(a) (2006) factors, or failing to

adequately explain the sentence.                       United States v. Boulware, 604

F.3d   832,      837-38    (4th       Cir.    2010).         A    reviewing         court       then

considers        the     substantive          reasonableness            of        the        sentence

imposed,         taking        into        account         the        totality           of      the

circumstances.          Gall, 552 U.S. at 51.               If the sentence is within

or below the Guidelines range, this court presumes on appeal

that the sentence is reasonable.                         United States v. Susi, 674

F.3d   278,      289    (4th       Cir.    2012)       (below-Guidelines           sentence        is

entitled to presumption of reasonableness).

              Here,       the        district           court     properly              calculated

Sandoval’s Guidelines sentence, after hearing and sustaining an

                                                  3
objection     by      Sandoval,        and       then     imposed       a    below-Guidelines

downward     variance         sentence.            The     court       provided     sufficient

reasoning supporting its decision.                          Regarding the substantive

reasonableness         of     Sandoval’s          sentence,       the       district   court’s

imposition       of      a     sentence          below     the     Guidelines       range     is

presumptively         reasonable,          and    Sandoval       has    not    rebutted      that

presumption.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly, we affirm the judgment of the district

court.     This court requires that counsel inform his client, in

writing,    of     his       right    to    petition       the    Supreme      Court    of   the

United States for further review.                        If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                         Counsel’s motion must state

that a copy thereof was served on the client.                               We dispense with

oral   argument        because        the    facts        and    legal       contentions     are

adequately       presented       in    the       materials       before      this   court    and

argument would not aid the decisional process.



                                                                                       AFFIRMED




                                                  4